— Lumpkin J.

By the Court.

delivering the opinion.
The real points in these three cases are few and simple. Isaac Scott, in the due course of trade, became possessed *397of a promissory note, made by James S. Walker, Benjamin Walker and others, for $9,000. He instituted a suit against James S. Walker alone, who confessed judgment thereon and entered an appeal — Benjamin Walker and Daniel Grant becoming securities on the appeal. James S. Walker again confessed judgment on the appeal, and Col. Green, the plaintiff’s attorney, entered up judgment against James S. Walker and Daniel Grant, only, one of the securities on the appeal — Col. Green discovering that he had omitted to include Benjamin Walker in the appeal judgment, moved to amend the judgment so as to include Benjamin Walker. This motion was resisted on several grounds. 1st. Because no notice was given to James S. Walker of said motion. This was unnecessary; as principal in the judgment, it was immaterial to him, whether it was enforced against him by Isaac Scott, the plaintiff, or should be paid off and collected by one or both of the securities on the appeal; Benjamin Walker was, in 'truth, the only person interested in the motion ; for by including him in the judgment, it lessened the liability of Daniel Grant one-half. Of course, I do not refer to the ultimate rights and liabilities of the parties. It is admitted that the two Walkers had notice, for they were represented by Col. Smith, their attorney.
2d. The motion was further resisted on the ground, that Daniel Grant had filed a bill in equity, to vacate the judgment against him and James S. Walker, upon the ground, that the action in which the judgment was rendered, having been commenced by bail process, and the attorney of. Scott having in vacation dismissed the bail, the whole case went with it; and that no action could be had in the common law Court until the equity cause whs disposed of.
We see no conflict of jurisdiction in this case. This was a motion to amend a common law judgment, and not to enforce the judgment,, and did not interfere with the object for which Mr. Grant’s bill was filed. To say the most of the matter, if there be a conflict, it is between Judge Cabaniss *398sitting in equity, and Judge Cabaniss presiding at commoi law. He has disposed of the controversy, as it would seem he might well do to his own satisfaction, and we see no reason for thrusting ourselves into it.
There is but a single question in all these cases, and it is this: does the dismissal of bail process carry out of Court the suit upon which it is grafted ?
It is admitted, and correctly, that notwithstanding a suit is commenced by bail, if the bail process cannot be served, it may proceed as an ordinary action. This concedes the whole question. It establishes that the two are not inseparably connected, and this is further demonstrated from the fact, that bail process may be sued out pendente lite. And this not only answers the objection to the motion to amend the judgment, but disposes of the ground in the equity-cause.
The only new point made in Grant’s bill is, that Green, the attorney of Isaac Scott, had, for a consideration paid him by Benjamin Walker, agreed to collect the debt out of him; all of which is flatly denied.
I have not deemed it necessary or profitable, to notice in detail the many minor points made in this record; all of which we hold were properly disposed of by the Court below.
Judgment affirmed,.